DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 06/01/2020 has been considered.	
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a mapping unit coupled between the input terminus and the D/A converter” as described in the specification and as recited in independent claims 1, 8 and 16.  The drawings show a mapping unit coupled between the output of a quantizer and a DAC input. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (lines 6-7), claim 8 (lines 16-17) and claim 16 (lines 7-8) recite the limitation “according to specific electrical characteristics of the plurality of D/A conversion units.  This limitation is unclear.  It is not clear how the mapping unit selects the D/A converters based on specific characteristics of the converters since the converters are positioned downward of the mapping unit. It is also unclear what the specific characteristics are since claim 2 only states that the specific electrical characteristics are related to one of a current characteristic and a voltage characteristic”.  The applicant has not stated what the characteristic is.  Clarification and/or correction is required.
Claims 2-7 and 9-15 are also rejected under 35 U.S.C 102(b) due to their dependency on claims 1 and 8.


Claim Rejections - 35 USC § 102
The following is an art rejection of the claims, as understood by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Newman (US 8,022,850).
Regarding claim 1, Newman teaches in figure (1) a data converter characterized by comprising: an input terminus (130) configured to receive an input signal (M); a digital-to-analog (D/A) converter comprising plurality of D/A conversion units (120…126) and configured to generate an output .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8,022,850) in view of Zoso (US 2011/0006937).
Regarding claim 8, Newman teaches in figures (1) and (9) an analog-to-digital (A/D) converter, configured to convert an analog signal into a digital signal, characterized in that the A/D converter comprising: an input terminus (920) configured to receive the analog signal; a filter (904) coupled to the input terminus and generates a filtered signal according to 
Regarding claim 11, the combination of Newman and Zoso teaches in figure 3 of Zoso a decimation filter (132) configured to provide a digital signal based on a quantized signal.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8,022,850).
Regarding claim 16, Newman teaches in figure (1) a data converter characterized by comprising: an input terminus (130) configured to receive an input signal (M); a digital-to-analog (D/A) converter comprising plurality of D/A conversion units (120…126) and configured to generate an output signal (160); and a mapping unit (110) coupled between the input terminus and the D/A converter and configured to cause the plurality of D/A conversion units, according to specific electrical characteristics of the plurality of D/A conversion units (D/A produces positive historic mapping or negative historic mapping; See abstract), to be equivalently arranged in a relative order in which the plurality of D/A conversion units are selected for digital-to-analog conversion.  
Newman does not teach that the converter is implemented in an integrated circuit chip.  However, this limitation is obvious because it is well known that implementing the converter as an integrated circuit chip would reduce the size of the circuit, thereby broadening its range of applications.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 8,022,850) in view of Quiquempoix et al (US 2019/0334545).

Allowable Subject Matter
Claims 2-7, 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection under 35 U.S.C 112(b).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845